10
1]
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

FILED

AUG 05 2019

CLERK, U.8. DIST
EASTERN DIeTROT Oro POrIA

IN

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF CALIFORNIA

UNITED STATES OF AMERICA, Case No. 2:18-cr-105 KJM
)
Plaintiff, ) O |] ORDER TO SEAL EXHIBIT C
TO DEFENDANT’S SENTENCING
VS. ) MEMORANDUM
)
DEREK CARL TOLEDO, )
)
Defendant. )
)
)

 

 

 

IT IS HEREBY ORDERED that the Request to Seal Exhibit C to Defendant’s
Sentencing Memorandum be granted so that the medical information and other confidential
information, such as sensitive facts regarding the defendant’s military service, is not available on
the public docket.

Exhibit C is to be provided to the Court and Assistant United States Attorney Cameron
Desmond.

This document shall remain under seal until further Order of the Court.

a
Dated: J > 2019 On /
HO Lay J. Mueller
Unit d States District Judge

Order -1-

 

 
